Citation Nr: 1712651	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  08-03 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a thoracic spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 and April 2010 rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The August 2007 rating decision denied service connection for a thoracic spine disability, and the April 2010 rating decision denied a disability rating in excess of 10 percent for the service-connected left knee disability. 

In April 2012, the Veteran testified at a Board videoconference hearing.  A transcript of this hearing is associated with the claims file. 

In May 2012, the Board remanded the claims for additional evidentiary development.  In October 2013, the Board denied the Veteran's claim for a higher rating for his left knee disability, and found that a claim for a total rating for compensation based on individual unemployability due to service-connected disability (TDIU) had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Board took jurisdiction of the TDIU claim and remanded it and the claim for service connection for a thoracic spine disability for further evidentiary development.

In December 2014, the Board remanded the claims for a TDIU and a thoracic spine disability for further action, to include obtaining a medical opinion on the etiology of the Veteran's thoracic spine disability, as well as a VA examination to determine the effect of his service-connected disabilities on his employability.  

In a December 2014 rating decision, the RO granted entitlement to a TDIU, effective October 1, 2014.  The Board finds that this grant of benefit constitutes a full award of the benefit sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

In January 2015, the RO obtained a medical opinion on the etiology of the Veteran's thoracic spine.  In March 2015, the RO issued a supplemental statement of the case denying the claim for service connection for a thoracic spine disability.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The probative evidence of record is against a finding that a thoracic spine disability was incurred during or a result of an in-service injury.


CONCLUSION OF LAW

The criteria for an award of service connection for a thoracic spine disability have not been met.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on March 1, 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs; Social Security Administration (SSA) records; post-service reports of private and VA treatments; and VA examination and addendum reports from July 2008, May 2012, April 2013, and January 2015.  While the Board finds that the VA medical opinions are inadequate for reasons explained below, there is, nevertheless, competent medical evidence to decide the claim on appeal.  Moreover, the Veteran's statements in support of the claim are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may also be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. §3.309(a), including arthritis.  This presumption, however, only applies to the Veteran's active duty service.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Except as otherwise provided by law, the Veteran has the responsibility to present and support his claim for benefits.  In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks entitlement to service connection for a thoracic spine disability, which he contends resulted from an in-service injury.  

February 1974 STRs reflect mid-thoracic back pain for a period of two to three months after lifting weights.  X-rays that same month were negative, and the Veteran was assessed as having musculoskeletal pain.  A May 1974 separation report of medical examination reflects a normal spine evaluation.

VA treatment records in September 1980 document back ache in the right flank.

Private treatment records in January 1986 document a work-related left knee injury.  At the time of the incident, he related to his supervisor that he did not have any other injuries besides his disclosed left knee injury.  Follow-up treatment in July 1986 reflects no significant past medical history.  In March 1987 the Veteran was treated for an umbilical hernia associated with his work injury.  

In September 1987, the private physician noted that the Veteran had complained of back and left hip pain over several months of treatment.  The Veteran reported that in the last two and a half months his low back and left hip pain became progressively worse.  The physician described the Veteran's January 1986 work injury in effect as "an internal rotational injury to the left hip."  Spine x-rays were normal, with no sign of a compression fracture, or lytic or blastic lesions of bone.  There was some anterior wedging of the L1, but no arthritic changes, and well-maintained disc spaces.  The physician diagnosed mild lumbar syndrome.  The examiner stated that the Veteran's current symptoms were related to his January 1986 work injury and surgical residuals.  He explained that it appeared that the Veteran had sustained an internal rotational injury to the right hip, which correlated to his left hip diagnosis.  He also noted that the Veteran underwent a surgical repair for umbilical hernia that might have weakened his abdominal support musculature and "might have potentiated lumbar symptoms."  

In February 1990, the Veteran reported that the work injuries he sustained in 1986 had worsened, and that he experienced constant low back pain with flare-ups since a year earlier.  X-rays of the thoracic spine revealed no fractures; x-rays of the lumbar spine showed straightening of the normal lumbar lordosis but no evidence of fracture; and x-rays of the sacrum and coccyx revealed no obvious abnormalities.

In an April 1994 SSA pain questionnaire, the Veteran reported that his low back pain began in January 1986.

In May 1999, the Veteran suffered another work-related injury when he fell off shelving that was 10 to 15 feet off the ground and landed on concrete on both feet in a squatting position.  In September 1999, the Veteran denied any past history of back problems or pain.  The diagnosis was lumbar spine degenerative disc disease (DDD) and post-traumatic chronic cervical and lumbosacral strain.  

In May 2001, the Veteran reported neck, arm, back, and leg pain.  The physician noted that he had multiple spinal problems arising from his May 1999 work-related injury, including low back with lumbar spine stenosis and lumbosacral radiculopathy.  The Veteran reported that he had not been treated for any "real significant injuries other than a history at times of difficulty breathing."  The diagnosis was lumbar spine DDD.  

In July 2001, a statement from the Veteran's physician indicates that he suffered lumbar, cervical, left shoulder, and right knee work-related injuries on May 1, 1999, when he fell off shelving. 

In November 2001, an Accident and Industrial Injury Center document indicates that the Veteran suffered a lumbar, thoracic and cervical spine injury in May 1999 during work, and as result underwent multiple level lumbar discectomy and laminectomy in October 2001.

In February 2002, the Veteran reported that he had been well until May 1999 when he suffered a work-related injury.  He stated that he had had a work-related injury some 20 years earlier, which had required surgical intervention, but denied having any other work-related or personal injuries in his lifetime.  

X-rays in March 2007 showed mild dextroscoliosis of the upper thoracic spine with compensatory levoscoliosis of the lower lumbar spine, as well as what appeared to be a compression fracture.  There were mild-to-moderate diffuse degenerative disc changes seen throughout the thoracic spine, but no other significant abnormalities.

A July 2008 VA examination report reflects that the Veteran complained of mid-thoracic pain for two months during service and musculoskeletal pain was diagnosed.  The examiner also noted the Veteran's 1999 work-related injury, and the March 2007 x-rays showing a compression fracture.  He opined that, had the Veteran had a compression fracture in service, he would have had difficulty working after service, which he was clearly able to do until May 1999.  Further, the examiner noted that the Veteran did not have any diagnosis or findings of a compression fracture during service.  The examiner did not address the etiology of the Veteran's DDD and his contentions of continuing back pain since service.

During his April 2012 hearing, the Veteran testified that he only injured his back once during service when he was lifting weights in 1974.  He stated that he was told that he would need therapy, and if it did not work, then surgery.  He explained that the doctor had "said something about a disc," and that there was something wrong with the bones in his back.  He testified that he underwent massage therapy and stretching exercises for approximately nine weeks, to around May 1974.  He stated that he sought medical treatment for his back condition very soon after his separation from service, and that he saw a VA back specialist who told him his disc was pinched, and instructed him to do some exercises.

A May 2012 VA examination report indicates diagnoses of compression fracture at the T8 disc level and DDD.  The examiner opined that the Veteran's claimed disorder was less likely than not incurred in or caused by the claimed in-service injury because STRs were negative for any "documentation of symptoms, diagnosis or treatment for a thoracic spine condition," and a compression fracture of this severity should have warranted a few medical sick calls or consultations in service.  The examiner further stated that the STRs did not include any evidence of a compression fracture of the thoracic spine.  

In an April 2013 addendum opinion, the May 2012 VA examiner reviewed and provided a recitation of the Veteran's STRs.  The examiner specifically noted that the Veteran presented at the military clinic in February 1974 with complaints of mid-thoracic pain of two months duration, and that the physical examination results and x-ray findings were negative for any abnormalities in the thoracic spine.  The examiner further noted that the Veteran's May 1974 report of medical examination pursuant to his separation from service noted a normal clinical evaluation of the Veteran's spine.  In addition, the examiner referenced a July 1977 medical statement signed by the Veteran, wherein he attested to the fact that he was physically qualified for military service at the time of his last physical examination in May 1974.  Based on these records, as well as the post-service treatment records reflecting that the Veteran suffered a fall many years after service, the examiner determined that the Veteran's present thoracic spine condition was not causally related to his thoracic spine pain in service.  The examiner did not discuss the etiology of the Veteran's DDD, or address his ongoing complaints of and treatment for back pain since his separation from service.  

A January 2015 VA addendum report documents review of the Veteran's STRs and medical treatment records, to include his May 1999 work-related injury his spine surgeries, and x-rays showing compression fracture at T8-T10 and mild degenerative changes in the lumbar spine.  The VA examiner stated that she could "not provide an opinion without resorting to speculation whether the Veteran's [DDD] of the spine and the compression of the thoracic spine T8-T10 was at least as likely as not related to military service."  She noted that there were no x-rays findings in the record that the Veteran had a compression fracture or DDD during service, and that the first evidence of a compression fracture was in an August 2003 x-ray, many years after the Veteran's service.  She also noted that the first evidence of degenerative changes was in a January 2004 x-ray, also many years after service.

Upon review of the evidence of record, the Board finds that the Veteran does not have a thoracic spine disability that is a result of or due to his active duty service.

Entitlement to service connection on a direct basis requires competent evidence of a current disability, in-service incurrence or aggravation of a disease or injury, and medical evidence of a nexus between the current disability and service.  Based on the evidence of record, the Board finds that the Veteran has a current thoracic spine disability and sustained an in-service injury to his thoracic spine; however, the third requirement is not met.

With respect to the first requirement, the evidence shows diagnoses of residuals of a compression fracture of the thoracic spine and DDD.  In regards to the second requirement, the Veteran's STRs in February 1974 indicate complaints of mid-thoracic pain from lifting weights.  

That an injury or disease occurred in service, however, is not enough-there must be a chronic disability resulting from that injury or disease.  On this point, the evidence does not support the Veteran's claim.  The Veteran asserted that, since his in-service injury in February 1974, he has suffered from chronic back pain, and sought treatment for his back problem shortly after separation from service.  His residuals of a compression fracture of the thoracic spine were diagnosed in an August 2003 x-ray, and his DDD was first diagnosed in a September 1999 x-ray.

The Board acknowledges that the VA medical opinions in this case are inadequate because the examiners did not properly address the etiology between the Veteran's current thoracic spine disability and his in-service thoracic pain.  Nevertheless, the record contains sufficient evidence to decide the claim.  The evidence in this case reveals that in-service February 1974 x-rays of the spine were negative for any abnormalities; September 1987 x-rays of the spine showed a normal bony architecture and alignment, no fracture residuals, well-maintained disc heights, and no arthritic changes; and February 1990 x-rays of the thoracic and lumbar spine revealed no fractures.  Further, in an April 1994 SSA questionnaire, the Veteran reported that his back pain began in January 1986 after his work injury.  In addition, in September 1987, the Veteran's private physician associated the Veteran's back pain to his January 1986 work-related injury.  Likewise, in May 2001, his private physician associated his spinal problems to his May 1999 work-related injury; and in November 2001 documents indicate that the Veteran suffered from cervical, thoracic, and lumbar spine injuries due to a May 1999 work-related injury.  The Board notes that the Veteran complained of back ache in his right flank in September 1980, six years after separation and six years prior to his first work-related injury.  In February 2002, however, the Veteran reported that he had had an earlier work-related injury approximately 20 years before than his May 1999 work-related injury, or approximately around 1979.  Further, the September 1980 VA treatment record does not provide a diagnosis or assessment concerning the Veteran's back pain.

The Board also has considered the Veteran's own assertions advanced in support of his claim.  Although the Veteran is competent to report his symptoms, the Board does not find his statements regarding the chronicity of his back problems to be credible, as they are inconsistent with the contemporaneous medical evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).

As reflected in statements from January 1986, the Veteran reported a left knee injury at the time of his work incident, and in July 1986 he denied any significant past medical history.  Likewise, in April 1994, the Veteran reported that his back pain first started in January 1986.  In September 1999 he denied any past history of back problems or pain, in May 2001 he reported that he had not been treated for any "real significant injuries" other than difficulty breathing at times, and in February 2002 he denied any other work-related or personal injuries in his lifetime other than the May 1999 work-related injury and another work-related injury some 20 year earlier.  These statements, which were made in the context of seeking medical treatment, are contrary to his later assertions of that he has experienced continuous back pain since service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Board finds such evidence, made for the purpose of seeking medical care, to be more probative than the Veteran's statements made in connection with his claim for VA benefits.  

Therefore, after a review of the entirety of the evidence of record, and careful consideration of the benefit-of-the doubt rule, the Board finds that entitlement to service connection for a thoracic spine disability cannot be granted on a direct basis.  As discussed, the Veteran's claim fails because there is no credible evidence of a chronic disability arising from his February 1974 in-service injury, and no competent evidence of a nexus between the Veteran's current low back disability and any incident in service.

With regard to service connection on a presumptive basis, the Board notes that arthritis is one of the chronic diseases listed under 38 C.F.R. § 3.309(a), and must be considered.  Regulations provide that where the chronic disease manifests to a degree of 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Here, there is no competent evidence that arthritis of the spine manifested at all within one year of May 1974, the date of separation from active service.  Consequently, entitlement to service connection on a presumptive basis must also be denied.

In sum, the Board concludes that the preponderance of the evidence is against the claim for service connection for a thoracic spine disability.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule, although carefully considered, does not help the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to service connection for a thoracic spine disability is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


